Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-13 are presented for examination.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
	a processing arrangement…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
a processing arrangement…” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions.  The Specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordination skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites:  A system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
	a processing arrangement communicably coupled to the database arrangement, the processing arrangement operable to:
	receive a user input from a user relating to at least: a type of the document to be generated, information to be included in the document to be generated;
	analyze user input relating to the type of document to be generated to determine related structured data records to be retrieved from the database arrangement;
	retrieve the related structured data records from the database arrangement;
	analyze the related structured data records to determine attributes for the document to be generated;
	use the determined attributes and the user input relating to the information to be included in the document to be generated, to generate the document.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of receiving, analyzing, retrieving, analyzing, and generating as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processing arrangement”, nothing in the claim precludes these steps from practically being performed in the mind. For example, but for the “a processing arrangement” language, receiving a user input relating to a document type, analyzing the user input relating to the document type to determine related data records, retrieving the related data records, analyzing the related data records to determine attributes, and using the determined attributes to generate a document in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine related data record attribute to generate a document and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a computer to perform the receiving, analyzing, retrieving, analyzing, and generating steps…” etc. 
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving, analyzing, retrieving, analyzing, and generating steps…” etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the receiving, analyzing, retrieving, analyzing, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the claim recites
	extracting plurality of data records from publicly available data sources;
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record;
	tagging data potency score with the data record corresponding thereto;
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format;
	storing the plurality of processed data records in the database arrangement as the plurality of structured data records.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “extracting plurality of data records from publicly available data sources;
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record;
	tagging data potency score with the data record corresponding thereto;
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format;
	storing the plurality of processed data records in the database arrangement as the plurality of structured data records" That is, the claim recites calculate a data potency score and a format, and processing the data potency scores into a uniform format. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “extracting plurality of data records from publicly available data sources;
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record;
	tagging data potency score with the data record corresponding thereto;
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format;
	storing the plurality of processed data records in the database arrangement as the plurality of structured data records” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
In particular, the claim only recites one additional element - using a computer to perform the “extracting plurality of data records from publicly available data sources;
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record;
	tagging data potency score with the data record corresponding thereto;
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format;
	storing the plurality of processed data records in the database arrangement as the plurality of structured data records” steps.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “calculate a data potency score and a format, and processing the data potency scores into a uniform format” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “extracting plurality of data records from publicly available data sources;
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record;
	tagging data potency score with the data record corresponding thereto;
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format;
storing the plurality of processed data records in the database arrangement as the plurality of structured data records” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the claim recites the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claims 1 & 2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 3 recites the additional element of “the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof." That is, the claim recites convert data records to HTML. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 4, the claim recites the system employs machine learning algorithms for automated document generation.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 4 recites the additional element of “the system employs machine learning algorithms for automated document generation." That is, the claim recites employs machine learning algorithms. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “the system employs machine learning algorithms for automated document generation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5, the claim recites the machine learning algorithms employ clustering algorithms.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 5 is dependent on claims 1 & 4, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 5 recites the additional element of “the machine learning algorithms employ clustering algorithms." That is, the claim recites employ clustering algorithms. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “the machine learning algorithms employ clustering algorithms steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 6, the claim recites a form of the plurality of structured data records is at least one of: spreadsheet, digital document, image, presentation program, audio, video.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 6 recites the additional element of “a form of the plurality of structured data records is at least one of: spreadsheet, digital document, image, presentation program, audio, video." That is, the claim recites a form of the plurality of structured data records is at least one of: spreadsheet, digital document, image, presentation program, audio, video. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the a form of the plurality of structured data records is at least one of: spreadsheet, digital document, image, presentation program, audio, video steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 7-12 are rejected under 35 U.S.C. 101 with the same rational of claims 1-6.
Claim 13 is rejected under 35 U.S.C. 101 with the same rational of claim 1.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claims 1-2, 4, 6-8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerges et al (US 20200371647 A1, hereinafter, “Gerges”).
5.	With respect to claim 1,
	Gerges discloses a system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
	a processing arrangement communicably coupled to the database arrangement, the processing arrangement operable to:
	receive a user input from a user relating to at least: a type of the document to be generated, information to be included in the document to be generated (Gerges [0051] e.g. [0051] In response to receiving a user interface selection to initiate generation of data transformation suggestions, flow of method 200 may proceed to processing operation 206.  At processing operation 206, data transformation suggestions are generated.  Generation (processing operation 206) of data transformation suggestions has been described in the foregoing description including the description of process flow 100 (FIG. 1).  Example processing operations executed during generation (processing operation 206) of data transformation suggestions comprise but are not limited to: determining a document type for an electronic document [as a type of the document]; detecting heading information for the content of the electronic document [as information to be included in the document to be generated]; determining sections of the electronic document based on the detected heading information; determining keywords in heading information; extracting content portions from the determined sections; determining keywords in individual content portions; ranking importance of individual content portions within the determined sections; and generating the data transformation suggestions based on the determined sections, the ranking of importance of the individual content portions within the determined sections and applied intelligence gained through training and support data (e.g., collected signal data, telemetry data, data from web-based resources));
	analyze user input relating to the type of document to be generated to determine related structured data records to be retrieved from the database arrangement;
	retrieve the related structured data records from the database arrangement (Gerges [0014] – [0015], [0036], [0045], [0060], [0063] e.g. [0014] determining a document type for an electronic document; detecting heading information for the content of the electronic document; determining sections of the electronic document based on the detected heading information; determining keywords in heading information; extracting content portions from the determined sections; determining keywords in individual content portions; ranking importance of individual content portions within the determined sections; identifying related content; identifying whether citations should be added as well as formatting data for citations; and generating the data transformation suggestions based on the determined sections, the ranking of importance of the individual content portions within the determined sections and applied intelligence gained through training and support data (e.g., collected signal data, telemetry data, data from web-based resources). [0015] Further related documents are then parsed for these keywords and relevant content sections are then presented through a user interface, which enables user to easily drag and drop related content into their presentation documents for further enhancement.  [0036] Further related documents are then parsed for these keywords and relevant content sections are then presented through a user interface, which enables user to easily drag and drop related content into their presentation documents for further enhancement.  Furthermore, data transformation processing may be configured to automatically add citations on behalf of a user where appropriate.  Documents searched and accessed to find related content, provide citations, etc., are not limited to a specific document type);
	analyze the related structured data records to determine attributes for the document to be generated (Gerges [0017], [0042] – [0045], [0058] e.g. [0044] The design application/service may be configured to add design elements to enhance the presentation document, where the document transformation component 106 is configured to automatically select specific designs elements to incorporate into a generated presentation document on behalf of a user.  A user may select a templatized representation of content for presentation through the user interface menu, but the document transformation component 106 further transforms content for presentation by utilizing its processing capabilities to automatically incorporate design elements into a presentation document. [0058] In such examples, operations for data transformation, including export/import processing, are semi-automated so that targeted content can be automatically imported into a different application/service in a contextual manner that best correlates the data to a presentation style of a different electronic document; referring to the instant applicant’s specification [0070] “…characteristic attributes (for example, design, template, style)”);
	use the determined attributes and the user input relating to the information to be included in the document to be generated, to generate the document (Gerges [0011] e.g. Based on user selection of the confirming data transformation suggestions through the user interface menu, a presentation document is automatically generated on behalf of the user, for example, in a different application/service).
6.	With respect to claim 2,	
	Gerges further discloses wherein the database arrangement comprising the plurality of structured data records is created by:
	extracting plurality of data records from publicly available data sources (Gerges [0038], [0045] e.g. [0038] Knowledge repositories 110 may be accessed to obtain data for generation, training and implementation of machine learning modeling 108.  Knowledge resources comprise any data affiliated with a software application platform (e.g., Microsoft.RTM., Google.RTM., Apple.RTM., IBM.RTM.) as well as data that is obtained through interfacing with resources over a network connection including third-party applications/services. [0045] For example, a design application/service may be a web-based resource accessed as part of a knowledge repository 110 that is accessed at a time when a presentation document is to be generated);
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score (Gerges [0039], [0045] e.g. [0039] the ranker may be trained and tested to generate confidence scoring for, individually or in combination, any of: correlation between electronic documents; correlation between individual content portions of one electronic document with data fields of another electronic document; correlation between keywords in an electronic document (e.g., message subject, message body) with data fields and/or content in another electronic document. [0045] confidence scoring related to importance of keywords, from extracted content of an electronic document, as well as classification of the type of electronic document may be utilized to select a theme and/or background for a presentation document) for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record (Gerges [0014], [0037] e.g. [0014] identifying whether citations should be added as well as formatting data for citations. [0037] detect formatting, layout and content from an electronic document that content is being exported from; correlating detected content with another electronic document; detecting formatting and layout and content of an electronic document in which content is going to be imported);
	tagging data potency score with the data record corresponding thereto (Gerges [0039], [0045] e.g. [0039] the ranker may be trained and tested to generate confidence scoring for, individually or in combination, any of: correlation between electronic documents; correlation between individual content portions of one electronic document with data fields of another electronic document; correlation between keywords in an electronic document (e.g., message subject, message body) with data fields and/or content in another electronic document. [0045] confidence scoring related to importance of keywords, from extracted content of an electronic document, as well as classification of the type of electronic document may be utilized to select a theme and/or background for a presentation document);
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format (Gerges [0014], [0037] e.g. [0014] identifying whether citations should be added as well as formatting data for citations. [0037] detect formatting, layout and content from an electronic document that content is being exported from; correlating detected content with another electronic document; detecting formatting and layout and content of an electronic document in which content is going to be imported);
	storing the plurality of processed data records in the database arrangement as the plurality of structured data records (Gerges [0039], [0045] e.g. [0039] the ranker may be trained and tested to generate confidence scoring for, individually or in combination, any of: correlation between electronic documents; correlation between individual content portions of one electronic document with data fields of another electronic document; correlation between keywords in an electronic document (e.g., message subject, message body) with data fields and/or content in another electronic document. [0045] confidence scoring related to importance of keywords, from extracted content of an electronic document, as well as classification of the type of electronic document may be utilized to select a theme and/or background for a presentation document).
7.	With respect to claim 4,
	Gerges further discloses wherein the system employs machine learning algorithms for automated document generation (Gerges [0014] e.g. machine learning).
8.	With respect to claim 6,
	Gerges further discloses wherein a form of the plurality of structured data records is at least one of: spreadsheet, digital document, image, presentation program, audio, video (Gerges [0017] e.g. spreadsheet document, presentation document).
9.	Claims 7-8, 10 and 12 are same as claims 1-2, 4 and 6 and are rejected for the same reasons as applied hereinabove.
10.	Claim 13 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerges in view of Sacaleanu et al (U.S. 20190006027 A1 hereinafter, “Sacaleanu”).
16.	With respect to claim 3,
Gerges discloses wherein the plurality of data records are Hypertext Markup Language (HTML) prior to analysis thereof (Gerges [0090] e.g. In any of the aforementioned examples in which data, content, or any other type of information is exchanged, the exchange of information may occur in accordance with any of a variety of protocols, including … HTML (hypertext markup language)).
Although Gerges substantially teaches the claimed invention, Gerges does not explicitly indicate wherein the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof.
Sacaleanu teaches the limitations by stating wherein the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof (Sacaleanu [0017] e.g. converting data representing the electronic health record into a Hypertext Markup Language format; parsing the converted data to extract electronic health record styling information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Gerges and Sacaleanu, to provide the ability to identify related content that may be useful to a document or identify design elements that may present content in a new way (Gerges [0003]). 
17.	Claim 9 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

18.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerges in view of Panuganty et al (U.S. 20200034357 A1 hereinafter, “Panuganty”).
19.	With respect to claim 5,
Although Gerges substantially teaches the claimed invention, Gerges does not explicitly indicate wherein the machine learning algorithms employ clustering algorithms.
Panuganty teaches the limitations by stating wherein the machine learning algorithms employ clustering algorithms (Panuganty [0129] e.g. Insight engine module 1114 can apply any suitable type of machine-learning model and/or algorithm to discover an insight, such as cluster analysis algorithms, association rule learning, anomaly detection algorithms, regression analysis algorithms, classification algorithms, summarization algorithms, deep learning algorithms, ensemble algorithms, Neural Network based algorithms, regularization algorithms, rule system algorithms, regression algorithms, Bayesian algorithms, decision tree algorithms, dimensionality reduction algorithms, Instance based algorithms, clustering algorithms, K-nearest neighbors algorithms, gradient descent algorithms, linear discriminant analysis, classification and regression trees, learning vector quantization, supporting vector machines, Bagged Decision Trees and Random Forest algorithms, boosting, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Gerges and Panuganty, to provide the ability to identify related content that may be useful to a document or identify design elements that may present content in a new way (Gerges [0003]). 
20.	Claim 11 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
21.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
22.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 18, 2021